DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 02/04/2021.  Examiner acknowledged that claims 1-2, 4-6 and 9-11 are amended; claim 3 is canceled. Currently, claims 1-2 and 4-11 are pending.  
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot in the new ground of rejection in view of newly found prior art Van de Ven (US 2016/0286616).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven (US 2016/0286616).
Regarding Claim 1, Van de Ven teaches an illumination device, comprising: a plurality of light emitting diodes (LEDs) (Fig. 12: 120); one or more driver circuits (Fig. 12: 212) coupled to the plurality of LEDs; and a control module (Fig. 12: 210) coupled to the one or more drivercircuits, said control module comprising: an interface (Fig. 12: dimming signal input) coupled to receive an intensity (signal controlling dimming; [0136]); a storage medium (Fig. 12: 216) comprising a second mapping of color temperature as a function of time of day ([0140] “The above-mentioned current model stored in memory 216 of the control circuitry 210 may correspond to a base schedule or emitter operating schedule as described herein.  Such base schedule may operate the lighting device 110 based on the geospatial location and the date/time”) and brightness ([0139] “a function of dimming or output level, temperature, and CCT”); and a controller ([0138] “210 includes a CPU”) configured to: cause the one or more driver circuits to autonomously adjust the brightness and the color temperature of the plurality of LEDs as a function of time of day ([0014] “automatically adjust one or more light output parameters based at least in part on such information to operate one or more electrically activated emitters differently on different days of a year”); responsive to receipt, from a remote controller device (Fig. 7: 136) disposed remote from the illumination device; wherein transition the plurality of LEDs to the second intensity at different times of day (Fig. 3: artificial light levels) causes a corresponding change in the determined target color temperature.
Van de Ven does not explicitly teach in Fig. 12 a non-linear first mapping of intensity to brightness; and responsive to receipt, from a remote controller device of a requested change in intensity value provided by the illumination device from a first intensity value that corresponds to a current brightness and a current color temperature based on a current time of day to a second intensity value: determine a target brightness using the first mapping, the target brightness based on the received second intensity value; determine a target color temperature of the plurality of LEDs user able to change color temperature and intensity via portable electronic device”; [0012] “users to program lighting devices to obtain desired illumination conditions that take into account variations in natural light that may be attributable to multiple factors such as the season, latitude, time of day, and weather conditions”; (Fig. 5: 52) sets the intensity based on current time/schedule then adjust based on changes from remote controller (Fig. 5: 56).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of the Van de Ven in order to adjust CCT and intensity non-linearly by inputs from the user based on receipt from remote controller since this allows a user the freedom to modify the lighting device’s CCT and brightness at different time of day [0097] based on temporary schedule shifts such as a user working night shift requiring high intensity and high CCT to promote alertness [0084].  Therefore, the subject matter claimed would have been obvious in view of Van de Ven.

Regarding Claim 2, Van de Ven teaches the illumination device of claim 1, wherein thone or more driver circuits are configured to transition to the target color temperature by adjusting respective drive currents (Fig. 12: I1, I2, I3) othe at least some of the plurality of LEDs.




Regarding Claim 4, Van de Ven teaches the illumination device of claim 1, wherein the intensity is applied by user actuation of a button or slider ([0074] “buttons, sliders”; [0011] it is obvious that portable electronic device today (cell phones) have buttons and sliders within applications) on-the remote controllerdevice (Fig. 7: 136; [0011] “portable electronic device”; [0073] “portable digital device such as a smartphone”).

Regarding Claim 5, Van de Ven teaches the illumination device of claim 1, wherein the remote controller device comprises a keypad or a mobile device [0073] “portable digital device such as a smartphone”).

Regarding Claim 6, Van de Ven teaches the illumination device of claim 1, wherein the interface is further configured to receive control commands from the remote controller device (Fig. 7: 136 talks with 132 via 214; [0138] “control circuitry 210 to bidirectionally communicate with the communication module 132 or other devices over the communication bus through an appropriate communication interface (I/F) 214 using a defined protocol”).

Regarding Claim 7, Van de Ven teaches the illumination device of claim 6, wherein the control commands comprise one of an intensity, a color temperature, or a scene ([0085] “a lighting device may be configured to accept user inputs to initiate actions, to accept user inputs to adjust response of a lighting device to time of day, and/or accept user inputs to adjust response to an ambient lighting condition”).

Regarding Claim 8, Van de Ven teaches the illumination device of claim 1, wherein the plurality of LEDs comprises a plurality of LED chains (Fig. 12: LED strings).

Regarding Claim 9, Van de Ven teaches the illumination device of claim 1, whereinwhen a first time of day is near either sunrise or sunset (Fig. 3: Dawn to mid-morning), the plurality of LEDs transition to the second intensity (Fig. 3: high >100) at a first determined target color temperature (Fig. 3: 6500K), andwhen a second time of day is near noontime (Fig. 3: afternoon), the plurality of LEDs transition to the second intensity (Fig. 3: high > 100) at a second determined target color temperature (Fig. 3: 4000-5000K) different than the first determined target color temperature.

Regarding Claim 10, Van de Ven teaches a method comprising: causing one or more driver circuits (Fig. 12: 212) to autonomously adjust a brightness and a color temperature ([0014] “automatically adjust one or more light output parameters based at least in part on such information to operate one or more electrically activated emitters differently on different days of a year”) of a plurality of light-emitting diodes (LEDs) (Fig. 12: 120) disposed in an illumination device (Fig. 7: 110) as a function of time of day  ([0140] “The above-mentioned current model stored in memory 216 of the control circuitry 210 may correspond to a base schedule or emitter operating schedule as described herein.  Such base schedule may operate the lighting device 110 based on the geospatial location and the date/time”; Fig. 3); receiving, from a remote controller device (Fig. 7: 136) disposed remote from the illumination devic[0138] “210 includes a CPU”), the one or more driver circuits to adjustthe brightness and the color temperature of each of at least some of the plurality of LEDs to produce Page 7 of 13DOCKET NO.:LUTRK_18-00101-P2 CT1PATENTan illumination at the target color temperature and thdetermined target brightness (Fig. 3: artificial light level).
Van de Ven does not explicitly teach in Fig. 12 a requested change in an intensity value provided by the illumination device from a first intensity value that corresponds to a current brightness and a current color temperature based on a current time of day to a second intensity value; determining a target brightness of the plurality of LEDs using- a non-linear first mapping of intensity to brightness, the target brightness based on the received second intensity value; determining a target color temperature of the plurality of LEDs using a second mapping of color temperature as a function of time of day and brightness, the target color temperature based on the time of day and thedetermined target brightness. However, Fig. 3 teaches the different CCT and intensity mapping; [0011] teaches “user able to change color temperature and intensity via portable electronic device”; [0012] “users to program lighting devices to obtain desired illumination conditions that take into account variations in natural light that may be attributable to multiple factors such as the season, latitude, time of day, and weather conditions”; (Fig. 5: 52) sets the intensity based on current time/schedule then adjust based on changes from remote controller (Fig. 5: 56).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of the Van de Ven in order to adjust CCT and intensity non-linearly by inputs from the user based on receipt from remote controller since this allows a user the freedom to modify the lighting device’s CCT and brightness at different time of day [0097] based on temporary schedule shifts such as a user working night shift requiring high intensity and high CCT to promote alertness [0084].  Therefore, the subject matter claimed would have been obvious in view of Van de Ven.

Regarding Claim 11, Van de Ven teaches the method of claim 10, wherein transition the plurality of LEDsdifferent times of day (Fig. 3: dawn to afternoon) causes a corresponding change (Fig. 3: 6500K to 4000-5000K) in the determined target color temperature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844